United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                    No. 10-3481
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *    Appeal from the United States
                                       *    District Court for the
      v.                               *    Eastern District of Arkansas.
                                       *
Paul A. Miller,                        *    [UNPUBLISHED]
                                       *
             Appellant.                *
                                    ___________

                              Submitted: June 13, 2011
                                  Filed: June 17, 2011
                                   ___________

Before RILEY, Chief Judge, BYE and MELLOY, Circuit Judges.
                               ___________
PER CURIAM.

       Paul Miller and a co-defendant were indicted on one count of conspiring to
make false statements to a financial institution and to commit mail fraud in violation
of 18 U.S.C. § 371, three counts of aiding and abetting loan- and credit-application
fraud in violation of 18 U.S.C. §§ 2 and 1014, and three counts of aiding and abetting
mail fraud in violation of 18 U.S.C. §§ 2 and 1341. After the government rested its
case, Miller's counsel orally moved for a directed verdict of acquittal, arguing that no
government witness clearly and affirmatively identified Miller as the Paul Miller
involved in the indictments. The district court1 took the motion under advisement and
submitted the case to the jury. The jury found Miller guilty on all seven counts.

       Upon defense counsel's request, the district court allowed the parties to submit
post-trial briefs regarding the identification issue. The district court ultimately denied
Miller's motion for a directed verdict, finding the evidence sufficient to identify Miller
as the Paul Miller who committed the acts charged. Miller's sole argument on appeal
is that the district court erred in not granting his motion for a directed verdict of
acquittal because the government failed to identify Miller as the Paul Miller involved
in the conspiracy, application frauds, or mail frauds. We affirm.

       We review a district court's denial of a motion for directed verdict of acquittal
under a de novo standard of review. United States v. Espinosa, 585 F.3d 418, 423
(8th Cir. 2009). We view the evidence in the light most favorable to the government,
resolving all evidentiary conflicts in the government's favor. Id. Because we accept
all reasonable inferences supported by the evidence, "[a] jury verdict will not lightly
be overturned and we will reverse only if no reasonable jury could have found the
defendant guilty beyond a reasonable doubt." Id.

       There is overwhelming evidence in this case that an individual using the name
Paul Miller committed various acts of fraud, including the making of false statements
to a financial institution in 2004 and 2005. It is also clear that the appellant in this
case is Paul Miller. The argument, in essence, is that Paul Miller is a common name
and that there is no evidence the Paul Miller indicted and convicted in this case is the
same Paul Miller as the person who committed the criminal acts in 2004 and 2005.




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
       Identity of the defendant as the person who committed the offense charged is
essential to a conviction. Butler v. United States, 317 F.2d 249, 254 (8th Cir. 1963).
However, "[c]ourtroom identification is not necessary when the evidence is sufficient
to permit the inference that the defendant on trial is the person who [committed the
acts charged]." United States v. Hyles, 521 F.3d 946, 955 (8th Cir. 2008) (second
alteration in original) (internal quotation marks omitted).

       We agree with the district court that the jury reasonably could have concluded
from all witness testimony that Miller was the Paul Miller who committed the acts
charged. While no witness specifically pointed at Miller for identification purposes,
the testimony of at least three witnesses overlapped and, cumulatively, identified
Miller as the Paul Miller who committed the acts charged.

       First, Miller's co-defendant, Jacques Weston, testified about his relationship and
business ventures with Miller. He discussed the creation of "Love Worth Seeking
Ministries." Specifically, Weston testified that the "Love Worth Seeking Ministries"
business venture included starting a church and preservation center next to a store in
Houston, Texas. The next witness, Gibrill Mustapha, testified that he knew Miller
since 1986. Mustapha also testified that Miller contacted him regarding vacant space
next to his convenience store for a ministry business called "Love Worth Seeking
Ministries." Furthermore, Mustapha testified about a telephone conversation he had
in which Miller and Mustapha together called Weston about the use of Mustapha’s
name and social security number. After describing that telephone conversation,
Mustapha testified, "Since then, when Paul got up, I have not seen him up until now."
Lastly, Miller’s accountant, Ricky Porter, testified that he prepared tax returns for
"Love Worth Seeking Ministries" and that he knew Miller and his family for over ten
years.

      The record shows that these three witnesses testified in open court in the
presence of Miller. In particular, Mustapha expressly connected the Paul Miller who

                                          -3-
was the object of his testimony to Miller when Mustapha stated that he "had not seen
him up until now." Therefore, a reasonable jury could have inferred that the
witnesses’ testimony concerned Miller, the Paul Miller who the witnesses had known
for several years and were in court to discuss.2 Hyles, 521 F.3d at 955.

      Accordingly, we affirm the judgment of the district court.

                    ____________________________________




      2
        We acknowledge that one government witness, Matthew Thorpe, a loan officer
for a victim bank, did not recognize Miller. Specifically, Thorpe testified that he met
a person claiming to be Paul Miller one time, six years ago, and that Paul Miller was
significantly younger than Miller. However, the jury had the right to evaluate each
witness's testimony and determine what impact it had on their decision. The record
as a whole supports the jury’s verdict.

                                         -4-